PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered March 10, 2005, in Suwannee County Circuit Court case number 05-20-CF, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the circuit court shall appoint counsel to represent him on appeal.
BARFIELD, PADOVANO and POLSTON, JJ., concur.